Case 3:20-cr-30154-DWD Document 28 Filed 04/30/21 Page 1 of 3 Page ID #127




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA,                   )
                                            )
                           Plaintiff,       )
                                            )
vs.                                         )      Case No. 20-CR-30154-DWD
                                            )
SAMI CHARTOUNI,                             )
                                            )
                           Defendant.       )

        ORDER ON DEFENDANT’S MOTION TO ENTER PLEA OF GUILTY
        AND OBTAIN EARLY PREPARATION OF PRESENTENCE REPORT

DUGAN, District Judge:

        A superseding indictment charges Defendant Sami Chartouni with possession

with intent to distribute a controlled substance in violation of 21 U.S.C. 841(a)(1) and

(b)(1)(C). On November 16, 2020, Defendant was arraigned before Magistrate Judge

Gilbert C. Sison, ordered him detained pending trial. Defendant entered a not guilty plea

and was set for trial on January 11, 2021. Following two continuances, trial is set June 7,

2021.

        Now before the Court are Defendant’s motion for pre-plea Presentence

Investigation Report (Doc. 19), motion for preparation of a modified/updated PSR (Doc.

20), and motion for expedited change of plea and sentencing (Doc. 21) in which he asks

to (a) enter a plea of guilty and (b) have the Court order the U.S. Probation Office to

immediately prepare a pre-sentence investigation report (PSR). In other words,


1|Page
Case 3:20-cr-30154-DWD Document 28 Filed 04/30/21 Page 2 of 3 Page ID #128




Defendant asks the undersigned to authorize early preparation and disclosure of a PSR

and to set this matter for a combined guilty plea and disposition on an expedited basis.

The United States has no objection to the early preparation of a PSR or the combined plea

and sentencing hearing. Additionally, the Court has conferred with the United States

Probation Office, and they confirmed that a PSR could be prepared by mid-June.

          Finding good cause, the undersigned District Judge GRANTS Defendant’s

motions (Docs. 19, 20, 21) and DIRECTS the U.S. Probation Office for the Southern

District of Illinois to prepare and file/submit a PSR herein by June 15, 2021. Upon receipt

of the PSR, the Court will set this matter for a prompt change of plea and sentencing

hearing. The Court notes that Rule 32(e)(2) requires that a PSR be disclosed “at least 35

days before sentencing unless the defendant waives this minimum period.” Should

Defendant decide to waive this period in order to expedite matters, he shall do so in

writing. The Court will also consider an agreed-upon motion to waive the 14-day period

for objecting to the PSR provided that the parties file it after receiving and reviewing the

report.

          Finally, Rule 32(e)(1) expressly prohibits the probation officer from submitting a

PSR to the court or disclosing the contents of a PSR to anyone until the defendant has

pleaded guilty, unless the defendant has consented in writing. Here, Defendant has consented

in writing to the submission and disclosure of the PSR before he pleads guilty before the

Court (see Doc. 19). The undersigned therefore AUTHORIZES the U.S. Probation Office


2|Page
Case 3:20-cr-30154-DWD Document 28 Filed 04/30/21 Page 3 of 3 Page ID #129




for the Southern District of Illinois to submit and disclose the PSR prior to formal entry

and acceptance of Defendant’s guilty plea herein. A copy of this Order shall be provided

by the Clerk’s Office to the U.S. Probation Office for the Southern District of Illinois,

ATTN: Kristi Miller.

      SO ORDERED.

      Dated: April 30, 2021



                                                       ______________________________
                                                       DAVID W. DUGAN
                                                       United States District Judge




3|Page
